Case 1:20-cv-12228-RBK-KMW Document 1 Filed 09/02/20 Page 1 of 9 PagelD: 1

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY
CAMDEN DIVISION

 

JOHN MURPHY,
CIVIL ACTION NO:
Plaintiff,

vs.

DEPTFORD TOWNSHIP POLICE
DEPARTMENT; SGT. MAUREEN V.
BARNEY; SGT. DAVID H. WENTZ;

SGT. RUDY RUIZ, and OTHER YET-AS- : COMPLAINT
UNKNOWN, UNIDENTIFIED OR JURY TRIAL REQUESTED
MISIDENTIFIED OFFICERS OF THE : AS TO ALL COUNTS

DEPTFORD TOWNSHIP POLICE
DEPARTMENT, JOHN DOES 1-10,

Defendants.

 

COMPLAINT

Plaintiff, JOHN MURPHY, by and through his attorney, Michael Rakoski, Esquire, of

the law firm of Rakoski & Associates, LLC., hereby states and alleges as follows:
JURISDICTION AND VENUE

1. This is a civil action brought pursuant to 42 U.S.C. § 1983 seeking to redress the
deprivation, under color of law, of Plaintiff's rights as secured by the United States Constitution
and the Constitution of the State of New Jersey.

2. | This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367.

3. Venue is proper under 28 U.S.C. § 1391(b).

4. The parties reside in this judicial district, and the events giving rise to the claims

asserted herein occurred in this jurisdiction as well.
Case 1:20-cv-12228-RBK-KMW Document 1 Filed 09/02/20 Page 2 of 9 PagelD: 2

THE PARTIES
5. Plaintiff, John Murphy is a 58-year-old man and resident of Deptford Township,
Gloucester County, New Jersey.
6. Plaintiffs personal residence is at 1042 Madison Drive, Township of Deptford,

County of Gloucester, and State of New Jersey (the “Home”).

7. Defendant, the Deptford Township Police Department (“DTPD”) is a municipal
entity located at 1011 Cooper Street, Township of Deptford, County of Gloucester and State of
New Jersey which employs or employed the Defendant officers.

8. At all times relevant hereto, Defendant, Sgt. Maureen V. Barney (“Sgt. Barney”),
Sgt. David Wentz (“Sgt. Wentz”), and Sgt. Rudy Ruiz (“Sgt. Ruiz”) (collectively Sgt. Barney,
Sgt. Wentz, and Sgt. Ruiz may hereinafter be referred to as the “Officers”) were duly appointed
officers with the DTPD.

9. The Officers are being sued in their individual capacities, and all acted under
color of law and in the scope and course of their employment while engaging in the actions
alleged in this Complaint.

10. At all times relevant hereto, Defendants John Does 1-10 were agents and/or
employees of the Deptford Township Police Department (“DTPD”) and as such were acting
within the scope and course of their employment and agency and with knowledge and consent
and at the direction of the DTPD and as such all acted under the color of law in so doing. Should
discovery reveal the identity of any additional individuals, the Complaint shall be amended.

FACTS COMMON TO ALL COUNTS
11. Each of the foregoing paragraphs of this Complaint are incorporated herein as if

restated fully herein.
Case 1:20-cv-12228-RBK-KMW Document 1 Filed 09/02/20 Page 3 of 9 PagelD: 3

12. On or about September 15, 2018, the DTPD received an anonymous tip (the
“Tip”) that an individual at the Home posted a photograph on Facebook of himself holding a gun
and was distraught due to the recent death of his wife. The pictures were posted without any
comment regarding threat to himself or others.

13. The Officers responded to the Tip at the Home which is owned by Plaintiff.

14, The Officers proceeded to knock loudly on the door to the Home.

15. Plaintiff opened the door, at which time the Officers grabbed and pulled the
Plaintiff from the Home without comment forcibly by his arms, whereupon the Officers rushed
into the Home.

16. One of the Officers maintained the Plaintiff in the front-yard of the Home while
other Officers searched the Home. Such search was conducted without a properly issued search
warrant.

17. Upon his unlawful removal from his Property, the Officers inquired as to whether
or not Plaintiff had any firearms at the Home.

18. Plaintiff responded in the affirmative that he had firearms properly owned and
licensed.

19. Despite this admission, the Officers proceeded to search the Plaintiffs home.
They did not advise what they were looking for.

20. At no time relevant to the facts hereto was Plaintiff ever presented with or shown
a search warrant for the Home.

21. At no time was Plaintiff advised as to the reason for the removal of his person
from the subsequent warrantless search of the Home by the Officers.

22. At no time relevant to the facts hereto did Defendants obtain a search warrant to

conduct a search of the Home.
Case 1:20-cv-12228-RBK-KMW Document 1 Filed 09/02/20 Page 4 of 9 PagelD: 4

23. In the course of the search for weapons already acknowledged to be present and
duly registered by the Plaintiff, the officers located the Plaintiffs cell phone and opened and
searched its contents without asking the Plaintiff for permission to do so. Again there was no
search warrant shown or issued with regard to the search of the personal belongings of the
Plaintiff located within the Home.

24. Despite this unlawful and intrusive warrantless search, no items were seized from
the Home by the Officers who performed the search.

25. In the course of the unlawful search a loaded revolver was located in plain view
on a shelf between the rear family room and the kitchen and there was also a BB gun (a non-
lethal weapon) leaning against the same shelf.

26. As a direct result of the foregoing, Plaintiff has suffered emotional distress and
anguish, a deprivation of his rights under the 4° Amendment of the Constitution of the United
States and the Constitution of the State of New Jersey as a direct and proximate cause of
Defendants’ misconduct.

27. Plaintiff was not subsequently arrested or charged with any crime.

28. As a direct result of the foregoing, Plaintiff suffered emotional stress and anguish,
as a direct result and proximate cause of the Defendants’, and each of them, misconduct.

COUNT I -42 U.S.C. § 1983

Unlawful Search and Seizure
29. Each of the foregoing paragraphs of this Complaint are incorporated herein as if
restated fully herein.
30. At all times relevant hereto, one or more of the Defendants, all while acting
individually, jointly, under color of law, and within the scope of their employment violated the

Plaintiff's rights under the Fourth Amendment to the United States Constitution and the
Case 1:20-cv-12228-RBK-KMW Document 1 Filed 09/02/20 Page 5 of 9 PagelD: 5

Constitution of the State of New Jersey by entering and searching the Home without a search
warrant and deprived Plaintiff of his rights under the 4" Amendment of the United States
Constitution and the Constitution of the State of New Jersey.

31. At all times relevant hereto, one or more of the Defendants, all while acting
individually, jointly, under color of law, and within the scope of their employment did not have
good cause and/or acted without a reasonable belief that probable cause existed to search the
home and deprived Plaintiff of his rights under the 4" Amendment of the United States
Constitution and the Constitution of the State of New Jersey.

32. Atall times relevant hereto, one or more of the Defendants, all while acting
individually, jointly, under color of law, and within the scope of their employment did not have
exigent circumstances to justify the unlawful search of the Home and deprived Plaintiff of his
rights under the 4"" Amendment of the United States Constitution and the Constitution of the
State of New Jersey.

33. | The misconduct described herein was done maliciously and was objectively
unreasonable and was undertaken intentionally with willful indifference to Plaintiff's
constitutional rights under the 4" Amendment of the United States Constitution and the
Constitution of the State of New Jersey.

34. As a result of these violations, Plaintiff suffered injuries, including but not limited
to, severe emotional distress and anguish and was deprived of his rights under the 4"

Amendment of the United States Constitution and the Constitution of the State of New J ersey.
Case 1:20-cv-12228-RBK-KMW Document 1 Filed 09/02/20 Page 6 of 9 PagelD: 6

COUNT II - STATE LAW CLAIM
Civil Conspiracy

35. Each of the foregoing paragraphs of this Complaint are incorporated herein as if
restated fully herein.

36. As described more fully in the preceding paragraphs, Defendants, acting in
concert with other known and unknown co-conspirators, conspired by concerted action to
accomplish an unlawful purpose by unlawful means.

37. In furtherance of the conspiracy, Defendants committed overt acts and were
otherwise willful participants in joint activity described hereinabove.

38. The misconduct described in this Count was undertaken with malice, willfulness,
and reckless indifference to the rights of Plaintiff.

39. Asa direct and proximate result of Defendants’ conspiracy, Plaintiff suffered
damages, including severe emotional distress and anguish and deprivation of his rights under the
4'" Amendment of the United States Constitution and the Constitution of the State of New J ersey.

COUNT ITI —- STATE LAW CLAIM
Intentional Infliction of Emotional Distress

40. Each of the foregoing paragraphs of this Complaint are incorporated herein as if
restated fully herein.

41. The acts and conduct of the Defendant Officers as set forth above were extreme,
dangerous and outrageous. The Defendant Officers intended to cause or were in reckless
disregard of the probability that their conduct would cause, severe emotional distress to Plaintiff,
as more fully alleged above.

42. The misconduct described in this Count was undertaken with malice, willfulness,

and reckless indifference to the rights of the Plaintiff.
Case 1:20-cv-12228-RBK-KMW Document 1 Filed 09/02/20 Page 7 of 9 PagelD: 7

43, As a proximate result of Defendants’ wrongful acts, Plaintiff suffered damages,
including severe emotional distress and anguish, deprivation of his rights under the 4‘
Amendment of the United States Constitution and the Constitution of the State of New J ersey.

COUNT IV —- STATE LAW CLAIM
Respondeat Superior

44, Each of the foregoing paragraphs of this Complaint are incorporated herein as if
restated fully herein.

45. In committing the acts alleged in the preceding paragraphs, each of the Officers
were members of, and agents of, the DTPD acting at all relevant times within the scope of their
employment and under color of law.

46. Defendant, DTPD, is liable as principal for all torts committed by its agents.

47. As aproximate result of the wrongful acts of the DTPD, Plaintiff suffered
damages including severe emotional distress and anguish, and the deprivation of his rights under
the 4" Amendment of the United States Constitution and the Constitution of the State of New
Jersey.

COUNT V ~ STATE LAW CLAIM
Indemnification

48. Each of the foregoing paragraphs of this Complaint are incorporated herein as if
restated fully herein.

49. New Jersey law provides that public entities are directed to pay any tort judgment
for compensatory damages for which employees are liable within the scope of their employment
activities.

50. The Officers are or were employees of the DTPD, who acted within the scope of

their employment in committing the misconduct described herein.
Case 1:20-cv-12228-RBK-KMW Document 1 Filed 09/02/20 Page 8 of 9 PagelD: 8

WHEREFORE, Plaintiff, John Murphy, demands the follow relief against the

Defendants:

A.

w

vA

The actions of the Defendants be declared unconstitutional;

Compensatory damages for pain, suffering, stress, humiliation and mental anguish;
Punitive damages;

Attorney’s fees, interest and costs of suit; and

Any other relief as the Court deems just and equitable.

JURY TRIAL DEMAND

Plaintiff, John Murphy, hereby demands a trial by jury pursuant to Federal Rule of Civil

Procedure 38(b) as to all issues so triable.

CERTIFICATION

I, MICHAEL RAKOSKI, declare under penalty of perjury that the foregoing is true and correct.

DATED: 9/a

BY: Meche Bi Sos leas

MICHAEL RAKOSKI, ESQ.
RAKOSKI & ASSOCIATES, LLC
46 S. Maple Ave, 2™ Floor
Marlton, New Jersey 08053

 

lao

Attorney for Plaintiff
1844 (Rev. 6/17 CASE 1:20-cv-12228-RBK-KMV OMO ter ST ey 02/20 Page 9 of 9 PagelD: 9

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

I. (a) PLAINTIFFS DEFEND AR Eibe Department; Sgt Maureen V. Barney; Sgt David
John Murphy H. Wentz; Sgt Rudy Ruiz; Other unknown or Misidentified Officers of
the Deptford Twp Police Dept; John Does 1-10
(b) County of Residence of First Listed Plaintiff Gloucester County of Residence of First Listed Defendant Gloucester
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY}

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (If Known)

Michael Rakoski, Esq., Rakoski & Associates, LLC Unknown
46 S. Maple Ave, 2nd Fl, Marlton, NU 08053
mrakoski@rakoskilaw.com; 856-988-0500

 

 

II. BASIS OF J URISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X”" in One Box for Plaintif,
(For Diversity Cases Only) and One Box for Defendant)
41° US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o 1 © 1 Incorporated or Principal Place o4 o4
of Business In This State
2 U.S. Government 44 = Diversity Citizen of Another State O 2 © 2 = Incorporated and Principal Place os 05
Defendant (Indicate Citizenship of Parties in Item II] of Business In Another State
Citizen or Subject of a o3 O 3. Foreign Nation 06 O86

 

Foreign Country

  
    
    

  
 

  
 

IV. NATURE OF SUIT (Place an “X” in One Box Only)
CONTRACT: ee ‘ORT:

110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O 422 Appeal 28 USC 158

 

 

 

   

    

     

 

g 17 375 False Claims Act
‘7 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
J 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729{a))
J 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
G 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical 877 410 Antitrust

& Enforcement of Judgment Slander Personal Injury (J 820 Copyrights © 430 Banks and Banking
151 Medicare Act O 330 Federal Employers’ Product Liability © 830 Patent GF 450 Commerce
{3 152 Recovery of Defaulted Liability O 368 Asbestos Personal C1 835 Patent - Abbreviated 5 460 Deportation

Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and

(Excludes Veterans) 0 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
J 153 Recovery of Overpayment Liability PERSONAL PROPERTY ‘EABOR | OCIAL SECURED) -.]0) 480 Consumer Credit

of Veteran’s Benefits 0) 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards 861 HIA (1395ff) 490 Cabie/Sat TV
& 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act C7 862 Black Lung (923) 0 850 Securities/Commodities/
‘J 190 Other Contract Product Liability (1 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
77 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 890 Other Statutory Actions
© 196 Franchise Injury (J 385 Property Damage 0) 740 Railway Labor Act 7 865 RSI (405(g)) © 891 Agricultural Acts

0 362 Personal Injury - Product Liability 0 751 Family and Medical © 893 Environmental Matters

  
   
 

Leave Act 895 Freedom of Information

 
 
 
 

     

    
 

Medical Malpractice

        
 
     

  

 

 

 

 

 

oOUREAL PROPERTY. CIVIL RIGHTS 33) JONER PETITIONS _|0 790 Other Labor Litigation | FED. LX SUITS! Act
3 210 Land Condemnation {XK 440 Other Civil Rights Habeas Corpus: OG 791 Employce Retirement © 870 Taxes (U.S. Plaintiff 0 896 Arbitration
O 220 Foreclosure O 441 Voting 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
& 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
240 Torts to Land G 443 Housing/ Sentence 26 USC 7609 Agency Decision
(J 245 Tort Product Liability Acconmnodations © 530 General 0 950 Constitutionality of
J 290 All Other Real Property 0 445 Amer. w/Disabilities -} 1 535 Death Penalty ae IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Application
© 446 Amer. w/Disabilities -| 1 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an "X” in One Box Only)
I Original O 2 Removed from O 3 Remanded from 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).

42 U.S.C. § 1983

Brief description of cause:

Plaintiff alleges a violation of his Civil and Constitution Rights resulting from unlawful search

VI. CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTED IN (1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: Yes (No
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE

SIGNATURE OF ATTORNEY OF RECORD i
4-a-20 Vrrcheork (otros (ce

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
